— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Delaney, J.), rendered May 24, 1984, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that his treatment as a second felony offender (see, Penal Law § 70.06) resulted in the imposition of a sentence which constitutes cruel and unusual punishment in violation of the Eighth Amendment of the US Constitution is not preserved for appellate review (see, People v Oliver, 63 NY2d 973, 975; People v Navas, 114 AD2d 425). This argument is, in any event, without merit. Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.